             Case 1:20-cv-01225-RP Document 1 Filed 12/16/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 LACYNDRA HARRELL,                               §
                                                 §
                     Plaintiff,                  §
                                                 §
 v.                                              §   CAUSE NO. 1:20-cv-1225
                                                 §
 CRS EXPRESS INC., and ROGER                     §
 COUTURE,                                        §
                                                 §
                     Defendants.                 §


              DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant CRS Express, Inc. (“CRS”) removes

this action from the 395th Judicial District Court of Williamson County, Texas at 405 Martin Luther

King, Georgetown, Texas 78626, to the United States District Court for the Western District of

Texas, Austin Division. As grounds for removal, CRS states as follows:

                                         BACKGROUND

        1.      On November 10, 2020, Plaintiff filed a Complaint in the 395th Judicial District

Court of Williamson County, Texas, captioned Lacyndra Harrell v. CRS Express Inc. and Roger

Couture, Cause No. 20-1793-C395.

        2.      Plaintiff’s Complaint concerns a motor vehicle collision that allegedly occurred on

October 22, 2020, on Interstate 35 in Williamson County, Texas. Plaintiff Lacyndra Harrell

(“Plaintiff”) alleges that she was travelling on Interstate 35 in the right lane when Defendant Roger

Couture made an unsafe lane change from the center lane, striking the rear of Plaintiff’s vehicle.

(Compl. ¶ 7).




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                               PAGE 1
5320527v.1
             Case 1:20-cv-01225-RP Document 1 Filed 12/16/20 Page 2 of 6




        3.      Plaintiff alleges that Defendant Roger Couture was driving a tractor-trailer, owned

and operated by CRS, and was at all material times acting within the course and scope of his

employment with CRS. (Compl. ¶ 9).

        4.      Plaintiff brings the following causes of action against CRS: negligence; respondeat

superior; negligent hiring; negligent entrustment; negligent training; and negligent safety

implementation. (Compl., ¶ 9) Plaintiff brings negligence causes of action against Defendant

Roger Couture. (Compl., ¶8).

        5.      Plaintiff seeks damages and for such other and further relief to which she may be

entitled by law and equity, including the following categories of alleged damages:

                a.     Pain and suffering in the past;
                b.     Pain and suffering in the future;
                c.     Mental anguish in the past;
                d.     Mental anguish in the future;
                e.     Past medical expenses;
                f.     Future medical expenses;
                g.     Physical impairment in the past;
                h.     Physical impairment in the future;
                i.     Physical disfigurement in the past;
                j.     Physical disfigurement in the future;
                k.     Loss of enjoyment of life in the past;
                l.     Loss of enjoyment of life in the future;
                m.     Funeral expenses;
                n.     Loss of consortium;
                o.     Loss of companionship and society;
                p.     Loss of love, affection, support, and guidance;
                q.     Loss of earning capacity;
                r.     Pre-judgment interest;
                s.     Post-judgment interest;
                t.     Exemplary damages;
                u.     Property damages; and
                v.     Loss of use.
Id., ¶ 18 (1-22).




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                             PAGE 2
5320527v.1
                   Case 1:20-cv-01225-RP Document 1 Filed 12/16/20 Page 3 of 6




                                      VENUE AND JURISDICTION

             6.      Venue is proper in this Court under 28 U.S.C. §§ 81(a)(3), 1391, 1441(a), and

     1446(a), because the 395th Judicial District Court of Williamson County, Texas, where Plaintiff

     filed her Complaint, is a state court within the Western District of Texas.

             7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because (1)

     there is complete diversity of citizenship between Plaintiffs and all properly joined Defendants;

     (2) the amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all other

     requirements for removal have been satisfied.

I.           COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN PLAINTIFF
             AND CRS.

             8.      “[C]omplete diversity requires that all persons on one side of the controversy be

     citizens of different states than all persons on the other side.” McLaughlin v. Miss. Power Co., 376

     F.3d 344, 353 (5th Cir. 2004) (citations and quotations omitted).

             9.      Plaintiff is a resident of Texas. (Compl., ¶ 2.) Accordingly, Plaintiff has a fixed

     residence in Texas at which she intends to remain indefinitely. Thus, Plaintiff is considered a

     citizen of Texas for the purpose of assessing diversity jurisdiction.

             10.     CRS is a corporation. A corporation is considered to be a citizen of any state by

     which it has been incorporated and of the state where it has its principal place of business. 28

     U.S.C. § 1332(c)(1). CRS is incorporated under the Canadian Business Corporations Act, and its

     registered office is located in Saint-Georges, Quebec, Canada. Exhibit A attached hereto and fully

     incorporated by reference herein. Thus, CRS is a citizen of Quebec, Canada for the purpose of

     diversity jurisdiction.

             11.     Defendant Roger Couture is an individual. The Texas Peace Officer’s Crash Report

     lists Roger Couture’s address in Saint-Georges, Quebec, Canada. Exhibit B, attached hereto and


     DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                              PAGE 3
     5320527v.1
                     Case 1:20-cv-01225-RP Document 1 Filed 12/16/20 Page 4 of 6




       fully incorporated by referenced. Accordingly, Defendant Roger Couture is a citizen of Saint-

       George, Quebec, Canada for the purposes of diversity jurisdiction.

               12.     Because Plaintiff is a citizen of Texas, Defendant CRS is a citizen of Saint Georges,

       Quebec, Canada, and Defendant Roger Couture is a citizen of Saint Georges, Quebec, Canada,

       complete diversity of citizenship exists between all Plaintiffs and all Defendants in this case.

 II.           THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00, EXCLUSIVE OF
               INTEREST AND COSTS

               13.     This Court has original jurisdiction over suits between diverse parties where the

       amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a)-

       (a)(1). In their Complaint, Plaintiff specifically asserts that she is seeking “monetary relief in

       excess of $1,000,000.” (Compl., ¶14). As a consequence, Plaintiff has asserted alleged damages

       well in excess of $75,000.00, exclusive of interest and costs, and therefore the minimum

       jurisdictional amount required for federal diversity jurisdiction has been fully satisfied. See St.

       Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (stating “the sum

       claimed by the plaintiff controls if the claim is apparently made in good faith”); Allen v. R & H

       Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995) (stating “in the typical diversity case, the

       plaintiff remains the master of his complaint”).

III.           ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED.

               14.     This Notice of Removal is timely filed. CRS was served the Complaint on October

       30, 2019. Because Black Deer filed this Notice of Removal on November 16, 2020, removal is

       timely. See 28 U.S.C. § 1446(b)(1).

               15.     A copy of this Notice of Removal will be promptly filed with the appropriate state

       court pursuant to 28 U.S.C. § 1446(d).




       DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                               PAGE 4
       5320527v.1
              Case 1:20-cv-01225-RP Document 1 Filed 12/16/20 Page 5 of 6




        16.     Pursuant to 28 U.S.C. §1446(a), copies of all pleadings, process, and orders served

on CRS in this action are attached hereto as Exhibit C.

        17.     As required by 28 U.S.C. § 1446(d), CRS has served a copy of the Notice of

Removal on all adverse parties.

        18.     All defendants who have been properly served to date have consented to removal.

        19.     CRS asserts its right to a trial by jury.

        20.     CRS does not waive any jurisdictional or other defenses available to it.

        21.     CRS reserves the right to supplement this Notice of Removal and/or present

additional arguments in support of its entitlement to removal.

                                           CONCLUSION

        WHEREFORE, CRS Express Inc. removes this action from the 395th Judicial District

Court of Williamson County, Texas to the United States District Court for the Western District of

Texas, Austin Division.

                                                   Respectfully submitted,


                                                   /s/Jeff Marshall
                                                   Jeffrey O. Marshall
                                                   State Bar No. 00797005
                                                   Jeff.Marshall@wilsonelser.com
                                                   Taylor O. Reed
                                                   State Bar No. 24101958
                                                   Taylor.Reed@wilsonelser.com
                                                   WILSON, ELSER, MOSKOWITZ,
                                                    EDELMAN & DICKER, LLP
                                                   901 Main Street, Suite 4800
                                                   Dallas, TX 75202
                                                   Telephone: (214) 698-8000
                                                   Facsimile: (214) 698-1101

                                                   ATTORNEYS FOR DEFENDANT
                                                   CRS EXPRESS INC.



DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                             PAGE 5
5320527v.1
             Case 1:20-cv-01225-RP Document 1 Filed 12/16/20 Page 6 of 6




                                CERTIFICATE OF SERVICE
        I hereby certify that foregoing document was electronically filed with the Court on

December 16, 2020. Notice of this filing will be sent by operation of the Court’s case management

and electronic case filing system.


                                                    /s/Jeff Marshall
                                                    Jeffrey O. Marshall




DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT                                           PAGE 6
5320527v.1
